Conley Byrd, Justice. Following our opinion in Feldman v. Arkansas State Board of Law Examiners, 250 Ark. 286, 464 S.W. 2d 789 (1971), petitioner was again permitted to take the bar exam. He again failed. Also following the above decision tl^is Court entered a per curiam order permitting graduates of the then defunct Arkansas Law School to take the bar exam at any one of the next three examinations to be given by the State Board of Law Examiners, but not thereafter. That time too has elapsed. Petitioner, Solomon Feldman, Jr., now asks that he be given one more chance to take the bar examination. He does so on the ground that the court should create an exception for him one more time or that the court should remove the rule. The validity of the rule revoking the approval of the Arkansas Law School as an accredited law school by virtue of our previous decision, supra, has now become the law of the case and consequently will not be reconsidered. Neither do we see why we should make another exception in favor of petitioner. In overruling the board in Feldman v. Arkansas State Board of Law Examiners, supra, we. in an effort not only to be fair but to appear to be fair, gave petitioner every benefit of every doubt. If we should again grant an exception there would be no reason to have the rule. Consequently, petitioner’s application to take the bar one more time is denied. Fogleman, J., not participating.